DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/040,223, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is no support for the following limitations found in claims 4, 11, 13 & 18 of the present application. Accordingly , Claims 4, 11, 13 & 18 are not entitled to the benefit of the prior application.
holes having a shape of a circle, square, or hexagon (claims 4 & 18)
a hole at a center of a first sub-wavelength period defines a first sub-wavelength period having a maximum transmissive phase delay of greater than or equal to 2π relative to a second sub-wavelength period (claim 11)
a hole at an edge of a first sub-wavelength period defines a first sub-wavelength period having a maximum transmissive phase delay of greater than or equal to 4π relative to a second sub-wavelength period (claim 13)
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
holes having a shape of a circle, square, or hexagon (claims 4 & 18)
a hole at a center of a first sub-wavelength period defines a first sub-wavelength period having a maximum transmissive phase delay of greater than or equal to 2π relative to a second sub-wavelength period (claim 11)
a hole at an edge of a first sub-wavelength period defines a first sub-wavelength period having a maximum transmissive phase delay of greater than or equal to 4π relative to a second sub-wavelength period (claim 13)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4, 11, 13 & 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification and drawings are absent of any description of the shape of the holes (claims 4 & 18), and as to the relationship between a hole’s position at a center or edge of a first sub-wavelength period and a maximum phase delay relative to a second sub-wavelength period (claims 11 & 13).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kittaka et al. (US 2008/0074748 6 A1, from IDS).
Regarding claim 14, Kittaka discloses a diffractive optical element, comprising: multiple layers providing phase delay (Fig. 1: 11-13 – layers), wherein the multiple layers include a set of holes defining sub-wavelength periods (see Fig. 1: openings between ridges 20; paras [0101] & [0103]), and wherein the multiple layers include a set of anti-reflection layers that are index matched to an environment, or a substrate (Fig. 1: 11 – first low refractive index layer; para [0075]), over a range of different hole sizes associated with the set of holes (see Fig. 1: the range of hole sizes is zero as the hole sizes are equal; the claim is not currently seen to require holes of different sizes).  
Regarding claim 15, Kittaka discloses the set of holes are etched into one or more of the multiple layers (see Fig. 1; the limitation “etched” is not given patentable weight in a device claim).  
Regarding claim 16, Kittaka discloses the set of holes is a set of discrete holes (see Fig. 1).  
Regarding claim 17, Kittaka discloses a size of one or more holes, of the set of holes, defines a fill factor, within a range of fill factors, of the diffractive optical element (see Fig. 4: the range of fill factors is zero as the fill factors are equal; the claim is not currently seen to require multiple/different fill factors).  
Regarding claim 19, Kittaka discloses a diffractive optical element, comprising: a set of layers including a set of anti-reflection layers (Fig. 1: 11-13 – layers), wherein the set of layers includes discrete gaps etched into the set of layers (see Fig. 1; the limitation “etched” is not given patentable weight in a device claim), the discrete gaps extending through the set of layers and through the set of anti-reflection layers (see Fig. 1), and wherein the set of anti-reflection layers are index matched to an environment, or a substrate, for each different gap size of the discrete gaps (Fig. 1: 11 – first low refractive index layer; para [0075]) (see Fig. 1: the range of gap sizes is zero as the gap sizes are equal; the claim is not currently seen to require gaps of different sizes).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 & 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fattal et al. (US 2014/0044392 A1, from IDS) in view of Kittaka et al.
Fattal and Kittaka disclose gratings. Therefore, they are analogous art.	
Regarding claim 1, Fattal discloses a diffractive optical element, comprising: a layer (Fig. 4: 411-415 - posts) on a surface of a substrate (Fig. 4: 402 –substrate), wherein the layer includes a set of holes defining sub-wavelength periods and providing phase delay (see Fig. 4: openings between posts 411-415; para [0030]: phase difference; para [0040]: SWG); wherein holes, of the set of holes, have different sizes (see Fig. 4: varying fill factor).
Fattal neither teaches nor suggests multiple layers, wherein the multiple layers include a set of anti-reflection layers that are index matched to an environment, or the substrate, at each hole.
However, Kittaka discloses a diffractive optical element comprising multiple layers (Fig. 1: 11-13 – layers) on a surface of a substrate (Fig. 1: 10 –substrate), wherein the layers include a set of holes defining sub-wavelength periods (see Fig. 1: openings between ridges 20; paras [0101] & [0103]), wherein the multiple layers include a set of anti-reflection layers that are index matched to an environment, or the substrate, at each hole (Fig. 1: 11 – first low refractive index layer; para [0075]). Among the benefits of this modification includes reducing unwanted reflections (paras [0072]-[0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffractive optical element of Fattal by providing multiple layers, wherein the multiple layers include a set of anti-reflection layers that are index matched to an environment, or the substrate, at each hole, as taught by Kittaka, in order to reduce unwanted reflections.
Regarding claim 2, Fattal and Kittaka disclose the set of holes is a set of discrete holes (see Fattal Fig. 2).  
Regarding claim 3, Fattal and Kittaka disclose the different sizes of the holes define different fill factors within a range of fill factors of the diffractive optical element (Fattal Fig. 4).  
Regarding claim 5, Fattal and Kittaka disclose the set of holes forms a castellated surface in two dimensions coplanar to a top surface of the substrate (Fattal Fig. 4).  
Regarding claim 6, Fattal and Kittaka disclose the set of holes forms a castellated surface in a single dimension coplanar to a top surface of the substrate (Fattal Fig. 4).  
Regarding claim 7, Fattal and Kittaka disclose the set of anti-reflection layers are index matched to the environment and to the substrate over a range of fill factors of the diffractive optical element (Fattal Fig. 4 in view of Kittaka Fig. 1).  
Regarding claims 8-10 & 12, Fattal and Kittaka neither teach nor suggest a transmission efficiency of the diffractive optical element is greater than 85% (claim 8) or 95% (claim 9), or a maximum transmissive phase delay for a first sub-wavelength period is greater than or equal to 2π relative to a second sub-wavelength period (claim 10) or greater than or equal to 4π relative to a second sub-wavelength period (claim 12).
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of this modification includes improving the diffraction efficiency of the element (claims 8-9) or achieving a desired phase delay/compensating for phase delay as required by a system (claims 10 & 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffractive optical element of Fattal and Kittaka accordingly, in order to improve its diffraction efficiency or to achieve a desired phase delay/compensate for phase delay as required by a system.
Regarding claim 11, Fattal and Kittaka disclose the first sub-wavelength period is defined by a hole, of the set of holes, at a center of the first sub-wavelength period (see Fattal Fig. 4: a center hole can be chosen to define any sub-wavelength period).  
Regarding claim 13, Fattal and Kittaka disclose the first sub-wavelength period is defined by a hole, of the set of holes, at an edge of the first sub-wavelength period (see Fattal Fig. 4: an edge hole can be chosen to define any sub-wavelength period).  
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fattal in view of Kittaka, further in view of Faraon et al. (US 2012/0194912 A1).
Fattal, Kittaka and Faraon disclose gratings. Therefore, they are analogous art.
Regarding claim 4, Fattal and Kittaka neither teach nor suggest a hole, of the set of holes, is a particular shape, and wherein the particular shape is at least one of a circle, a square, or a hexagon.  
However, Faraon teaches that holes can be “square, circular, elliptical or any other suitable shape” (para [0043]). Among the benefits of this configuration includes facilitating manufacturing of the optical element (i.e., circular holes do not require the same precise alignment that a rectangular hole would).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffractive optical element of Fattal and Kittaka such that a hole, of the set of holes, is a particular shape, and wherein the particular shape is at least one of a circle, a square, or a hexagon, as taught by Faraon, in order to facilitate manufacturing of the optical element.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kittaka in view of Faraon.
Kittaka and Faraon disclose gratings. Therefore, they are analogous art.
Regarding claim 18, Kittaka neither teaches nor suggests a hole, of the set of holes, is a particular shape, and wherein the particular shape is at least one of a circle, a square, or a hexagon.  
However, Faraon teaches that holes can be “square, circular, elliptical or any other suitable shape” (para [0043]). Among the benefits of this configuration includes facilitating manufacturing of the optical element (i.e., circular holes do not require the same precise alignment that a rectangular hole would).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffractive optical element of Kittaka such that a hole, of the set of holes, is a particular shape, and wherein the particular shape is at least one of a circle, a square, or a hexagon, as taught by Faraon, in order to facilitate manufacturing of the optical element.
Double Patenting
Claims 1, 3, 5-10, 12, 14, 17 & 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-9, 12-14 & 20 of U.S. Patent No. 11,016,227 (from IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the ‘227 patent includes all the limitations of claim 1 (though holes having different sizes are not explicitly recited, they are implicitly required by the varying range of fill factors).
Claims 1, 3, 7 & 19 correspond with claim 14 of the ‘227 patent.
Claim 5 corresponds with claim 5 of the ‘227 patent.
Claim 6 corresponds with claim 4 of the ‘227 patent.
Claim 8 corresponds with claim 8 of the ‘227 patent.
Claim 9 corresponds with claim 9 of the ‘227 patent.
Claim 10 corresponds with claim 12 of the ‘227 patent.
Claim 12 corresponds with claim 13 of the ‘227 patent.
Claims 14 & 17 correspond with claim 1 of the ‘227 patent.
Claim 20 corresponds with claim 20 of the ‘227 patent.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim. Resolution of the present double patenting rejections is further required.
	Claim 20 is allowable for at least the reason “another diffractive optical element is disposed on a second side of the substrate” as set forth in the claimed combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872